MANDATE

THE STATE OF TEXAS

TO THE 45TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on September 30, 2015, the cause upon appeal to
revise or reverse your judgment between

San Antonio Housing Authority, Appellant

V.

Serento Apartments, LLC, Appellee

No. 04-15-00075-CV and Tr. Ct. No. 2014-CI-16503

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the order of the trial
court is REVERSED and judgment is RENDERED dismissing the cause for
lack of subject-matter jurisdiction. It is ORDERED that Appellant San
Antonio Housing Authority recover its costs of this appeal from Appellee
Serento Apartments, LLC.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on December 9, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-15-00075-CV

                                 San Antonio Housing Authority

                                                     v.

                                    Serento Apartments, LLC

         (NO. 2014-CI-16503 IN 45TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
CLERK'S RECORD                     $47.00   PAID
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          N. RALLS
STATEWIDE EFILING FEE              $20.00   E-PAID          N. RALLS
FILING                            $100.00   E-PAID          N. RALLS
INDIGENT                           $25.00   E-PAID          N. RALLS


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this December 9, 2015.

                                                          KEITH E. HOTTLE, CLERK


                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853